                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

KENNETH R. NORTHERN                                                               PLAINTIFF

v.                                  2:19cv00033-BRW-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                 DEFENDANT

                                         JUDGMENT

       Based on the Order filed today, the decision of the Commissioner is affirmed and

Plaintiff’s Complaint is dismissed with prejudice.

       IT IS SO ORDERED this 20th day of February, 2020.


                                             Billy Roy Wilson
                                             UNITED STATES DISTRICT JUDGE
